Citation Nr: 1243089	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-35 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder, to include as a result of Agent Orange exposure.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an effective date earlier than March 30, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, and Des Moines, Iowa.  The San Diego, California, RO originally had jurisdiction over the appeal (brokered from the RO in Des Moines, Iowa).  Jurisdiction of the case was subsequently transferred back to the Des Moines, Iowa, RO, where it remains today.  The appeals have been merged under the docket number reflected on the title page for purposes of administrative economy and efficiency.  

The Board remanded the matter in October 2010 to address certain procedural defects.  Specifically, per Manlincon v. West, 12 Vet. App. 238 (1999), the RO was directed to provide the Veteran a Statement of the Case on the earlier effective date issue.  The new and material issues were not appeal but were referred to AOJ for proper appellate consideration.  The Board also instructed the RO/AMC to address a claim for total disability evaluation based on individual unemployability (TDIU), which was found to have been inferred in the Veteran's claim for an increased rating for PTSD.

There has been substantial compliance with the October 2010 Remand order.  Both new and material issues as well as the earlier effective date issue are now ripe for appellate consideration.  As for the claim for TDIU, the RO issued a decision in October 2011 that denied entitlement to a TDIU.  The Veteran did not appeal that determination.

After reopening the claim for bilateral hearing loss, the issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Board issued a final decision in October 1985 that denied service connection for a skin disorder based on the finding that a chronic skin disorder was not present in service, and a post service rash was not shown to be related to exposure to inservice Agent Orange.  

2.  The evidence added to the record since October 1985, when viewed by itself or in context of the entire record, does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for a skin disorder, to include seborrheic keratoses, acrochordons, sebaceous hyperplasia, and cherry angiomas.  

3.  The Board issued a final decision in October 1985 that denied service connection for hearing loss based on the finding that preexisting left ear hearing loss did not increase in severity during service, that any current left ear hearing defect was not shown to be related to inservice acoustic trauma, and that right ear sensorineural hearing loss was not present during service or within the presumptive one year after service.  

4.  Additional evidence received since the October 1985 decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the claim.  

5.  The Veteran filed a claim for service connection for PTSD on March 30, 2005.

6.  A December 2005 rating decision granted service connection for PTSD, effective from March 30, 2005.  

CONCLUSIONS OF LAW

1.  The October 1985 Board decision that denied the Veteran's claim of entitlement to service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 20.1100 (2012).  

2.  The evidence received subsequent to the October 1985 Board decision is not new and material, and the requirements to reopen a claim to service connection for a skin disorder, to include seborrheic keratoses, acrochordons, sebaceous hyperplasia, and cherry angiomas, have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2012).  

3.  The October 1985 Board decision that denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 20.1100 (2012).  

4.  New and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2012).  

5.  The criteria for an effective date earlier than March 30, 2005, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Since the Board is reopening the claim for bilateral hearing loss on the basis of new and material evidence, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denial.  Even if he has not, this is inconsequential and at most harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

As to the petition to reopen a claim for a skin disorder, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent, supra.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  


In this case, the notice letters provided to the Veteran in August 2005 and April 2010 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that was found insufficient in the previous denial.  

With respect to the Dingess requirements, the RO provided the Veteran with notice on numerous occasions (March 2006, April 2010, May 2010, and December 2010) of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Consequently, the Board finds that the duty to notify has been satisfied.  

Next, VA has a duty to assist the Veteran in the development of the claim.  In this case, VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The Board acknowledges that the Veteran was not provided with a VA examination to address the nature and etiology of his skin disorder.  However, as the claim is not reopened, a VA examination is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2012), see also Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened), see also Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)

The Board observes that a claim for an earlier effective date for the grant of service connection for PTSD is a downstream issue from the original grant of such benefit.  See, e.g., Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003 (December 22, 2003), 69 Fed. Reg. 25180 (May 5, 2004). The Veteran was nevertheless provided the general notice requirements regarding effective dates as per Dingess.  Moreover, as the resolution of the Veteran's appeal for an earlier effective date for the award of service connection for PTSD is dependent on the United States Court of Appeals for Veterans Claims (Court) interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Agent Orange

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6) (2012).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2012).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, ischemic heart disease, and certain soft- tissue sarcomas.  38 U.S.C.A. § 1116(a) (2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2012).  

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii) (2011); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  



(CONTINUED NEXT PAGE)

New and Material Evidence

Skin Disorders

The Veteran seeks to reopen a claim for service connection for skin disorders.  Previously, he argued that he suffered from a chronic skin condition of service origin, or in the alternative, one that resulted from his exposure to herbicide Agent Orange in Vietnam.  The claim was denied by the RO in February 1984 and September 1984.  

By decision in October 1985, the Board also denied service connection for a chronic skin disorder.  The Board determined that no chronic skin disorder was shown during service, to include at time of separation examination.  While a post service rash had been reported, this was long after his discharge from service, and there was no medical nexus indicated in the record.  Moreover, while it was assumed that the claimant was exposed to Agent Orange in Vietnam, there was no medical evidence to demonstrate that, as a result of such exposure, he developed a chronic disability or a skin condition.  As noted, there was report of a post service rash (first noted in 1973), but he did not have a diagnosed skin disorder which was associated with herbicide exposure.  The Board decision is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2012).  

In March 2005, the Veteran sought to reopen his claim.  He argued that he had a current skin disorder that was of service origin.  In August 2005, he was informed that he needed to submit new and material evidence in order to have his claim reopened.  VA records acknowledging treatment for various skin problems were obtained.  However, the claim was denied for lack of new and material evidence.  

When a decision becomes final, that claim may only be reopened by the submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material." See 38 U.S.C.A. § 5108 ; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, as delineated in the above service connection elements.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a) (2012).

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The evidence of record at the time of the last final denial in October 1985 included the Veteran's STRs and VA and private medical treatment records.  Also of record were numerous lay statements, to include his wife, attesting to the fact that the Veteran had a chronic skin rash, effecting his neck and arms, his return from service.  The STRs were negative for report of, treatment for, or diagnosis of a skin disorder.  Post service private records, however, show treatment for a rash in 1973, erythematous macular areas on the neck in 1983, and diagnosis of a rash in August 1984.  At that time, his skin problem was described as flat and inflamed.  Scraping of the area was unremarkable for tinea.  Although the Veteran thought that his skin condition resulted from Agent Orange exposure, the private examiner stated that he was not aware of that sign or symptom, although he had no experience with skin irritation secondary to Agent Orange.  

The evidence added to the record since the August 1985 decision consists of private and VA treatment records including VA records acknowledging treatment for various skin problems.  Specifically, it is noted that the Veteran was seen in December 2006 for small non-reddened raised areas on the forehead and left arm.  He denied any itching or pain.  In January 2007, further skin evaluation was made.  There were papules on the forehead and brow, trunk, and left groin.  The final assessment included seborrheic keratoses (benign), acrochordons (benign), sebaceous hyperplasia, and cherry angiomas.  Sunscreen protection and avoidance of the sun were recommended.  

The Veteran's wife also submitted a statement in April 2010 in which she noted that he had experienced rashes ever since his return from Vietnam.  They came and went.  

Although the evidence is new, as it was not previously received, it is not material.  This is so because it does not relate the Veteran's current skin disorders (benign seborrheic keratoses, benign acrochordons, sebaceous hyperplasia, and cherry angiomas) to service.  As noted earlier, there was no medical report of skin problems during service or in the immediate years thereafter.  It was known at the time of the Board denial in 1985 that the Veteran had been diagnosed after service with a rash, but the claim was denied in that this skin rash was not medically shown to be related to service, was not reported within the first year, and was not one of the chronic skin disorders associated with Agent Orange exposure.  Those same reasons for denial in 1985 remain true today.  There simply is no positive medical evidence that the Veteran had a chronic skin disorder during service or until several years thereafter.  Moreover, his current skin disorders, first noted many years after service, are not skin disorder which may be presumed to have resulted from Agent Orange exposure.  

As to his assertion (and his wife's) that he suffers from a chronic skin disorder of service origin, the Board finds these statement to be neither new nor material.  The Veteran and his wife are competent to report observations of skin symptoms as this observation comes to them through the senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Their lay statements are also presumed to be credible when determining whether the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, their statements that he has a current skin disorder that has been chronic since service is not new evidence as they are duplicative of statements made in support of his claim when it was denied by the Board in 1985.  Cf Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

As the evidence is not new and material, the claim is not reopened.  

Finally, the Board notes that the changes made to 38 C.F.R. §§ 3.307(a)(6) and 3.309(e), which added the presumption of service connection for certain diseases associated with herbicide, were made effective from 1991.  They were clearly not considered then in the Board's 1985 decision.  A determination regarding reopening is not required following liberalizing law changes.  See Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (holding that when a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirement for entitlement to a benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation).  It is true that the creation of a presumption of service connection based on herbicide exposure it liberalizing.  However, as the record fails to establish that the Veteran has been diagnosed with any of the diseases listed under 38 C.F.R. § 3.309(e), there is no such liberalizing change.  De novo consideration of the Veteran's claim would therefore be inappropriate.

Bilateral Hearing Loss

The Veteran is also seeking to reopen a claim for service connection for bilateral hearing loss.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Service connection for bilateral hearing loss was initially denied in February 1984 and again in September 1984.  

By rating decision in October 1985, the Board also denied service connection for bilateral hearing loss.  It was determined that a preexisting left hear loss did not increase in severity during the Veteran's military service, and any current hearing defect in that ear was unrelated to service.  It was determined that right ear sensorineural hearing loss was not shown within one year of service and was unrelated to service.  

In March 2005, the Veteran sought to reopen his claim.  He argued that he had a bilateral hearing loss of service origin.  In February 2006, he was informed that he needed to submit new and material evidence in order to have his claim reopened.  VA records acknowledging that he has a current diagnosis of bilateral hearing loss were obtained.  However, the claim was denied for lack of new and material evidence.  

As already noted, in order for evidence to be sufficient reopen a previously disallowed claim, it must be both new and material.  See Smith, supra.  

The evidence of record at the time of the last final denial in October 1985 included the Veteran's STRs, lay statements from the Veteran, his family, and several fellow servicemen, and VA and private medical treatment records.  The lay statements attest that the Veteran was exposed to noise during service.  

Ear exam prior to the Veteran's entry into service in September 1968 disclosed thresholds of 15 decibels in the range of 500 hertz, and 5 decibels in the range of 1000, 2000, 3000, 4000, and 6000 hertz in the right ear.  In the left ear, thresholds were reported as 5 decibels in the range of 500 and 1000; 10 decibels in the range of 4000; and 55 decibels in the range of 6000 hertz.  At time of separation, audiometric testing disclosed thresholds of 5 decibels in the range of 500 and 1000 hertz, 0 at 2000, and 15 at 4000 hertz in the right ear.  The thresholds in the left ear were reported as 10 decibels in the ranges of 500, 1000, and 2000 hertz; and 25 decibels in the range of 4000 hertz.  

A post service audiometric examination in November 1979 (conducted for the purposes of the Veteran's enlistment in the United States Army Reserve) shows thresholds in the right ear of 5 decibels in the ranges of 500 and 1000; 0 at 2000, and 10 in the range of 4000 with 15 decibels at 5000 hertz.  In the left ear, the thresholds were 10 decibels in the ranges of 500 and 1000; 5 decibels in the range of 2000; 15 decibels in the range of 3000; 55 decibels in the range of 4000; and 50 decibels in the range of 6000.  The diagnosis was defective hearing.  Also of record in 1985 were audiometric examinations conducted in 1982 with similar results.  

VA audiometric examination in January 1984, signed by the chief of audiology and speech pathology service, reported audiometric results of pure tone thresholds in both ears of 5 decibels in the range of 500 hertz, 10 decibels at 1000, and 5 decibels at 2000.  There was an average loss in the three frequencies of 7 decibels.  The examiner pointed out that the Veteran's hearing was "broadly within normal limits."  It is noted that audiometric testing on this date did show a pure tone threshold loss of 50 decibels at 4000 hertz in the left ear.  Also considered in 1985 was a statement by a private examiner in which he disclosed that he examined the Veteran on two occasions in 1984.  During both exams, the Veteran was noted to have a hearing loss.  The examiner did not discuss etiology.  

The evidence added to the record since the August 1985 decision consists of private and VA records including VA report in 2005 of complaints of bilateral hearing loss.  The Veteran gave a history of inservice and post service noise exposure (law enforcement).  

VA audiological testing in February 2006 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
45
LEFT
10
5
5
40
65

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  Bilateral sensorineural hearing loss was diagnosed.  

A private report dated in February 2006 by an examiner certified by the Department of Public Health who worked for a hearing aid company reported that he had reviewed the Veteran's audiogram and hearing loss information.  The Veteran currently had a precipitous high frequency binaural sensorineural hearing loss with thresholds reaching 65 decibels at 4000 hertz.  Test results showed normal hearing thresholds through and including 2000 hertz.  Results showed the left ear suffered more hearing loss than the right ear.  Speech discrimination was 96 percent in the right ear and 92 percent in the left ear.  It was his opinion, based upon the audiological assessment and patient history that the indicated hearing loss was very likely caused by exposure to extreme noise during military service in Vietnam.  He further explained that the hearing loss pattern was common with persons having experienced traumatic sound exposure.  

VA audiometric testing in 2010 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
30
50
LEFT
10
10
5
55
65

Speech audiometry revealed speech recognition ability of 90 percent in both ears.  Bilateral sensorineural hearing loss was diagnosed.  The examiner opined that the Veteran's hearing loss was less likely as not (less than 50 percent probability) caused by or the result of military noise exposure.  His rationale was that hearing testing during service was within normal limits.  

Private audiological exam in 2011 revealed similar audiometric results as those in 2010.  

Also added to the record were statements by the Veteran, his wife, and fellow servicemen, attesting to the fact that he was exposed to noise during service.  His wife reported that his hearing had been bad ever since he returned from Vietnam.  See her April 2010 statement.  

It is concluded by the Board that the February 2006 private report is new and material in that a relationship is found to exist between the Veteran's current bilateral hearing loss and his inservice noise exposure.  Such an opinion was not previously of record.  It is also a previously unestablished fact that the Veteran had right ear hearing impairment that met VA standards.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran has a current bilateral hearing loss disability in both ears as defined by VA regulations.  Moreover, the record shows inservice and post service noise exposure without adequate opinion of record as to the etiology of current bilateral hearing loss.  

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2012).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2012).  

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2012).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.151(a) (2012).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2012); Servello, 3 Vet. App. at 199   (holding that 38 C.F.R. § 3.155(a  does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012); see also Rodriguez (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).  

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Where evidence requested in connection with an original claim is not furnished within one year after the date of the request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158 (2012).  

The effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

As to the current claim before the Board, it is the Veteran's contention that an earlier effective date should be assigned for his grant of service connection for PTSD.  In a March 2006 statement, the Veteran asserted that VA should "go back and re-assess the 1984 evidence as it relates to PTDS symptoms and determine if the onset of PTSD was in fact much earlier than my recently received adjudication and diagnosis...Should I receive benefits back to the 1984 claim?"  In discussing his claim for hearing problems, the Veteran related that he sometime jerked awake at night believing that a phone was ringing when it, in fact, was not.  He argued that such a statement indicated psychological issues.  

As noted in the Board's October 2010 remand decision regarding this issue, the Veteran's 2006 statement was construed as a notice of disagreement with the effective date assigned in the December 2005 rating decision granting service connection for PTSD.  The Veteran was to be issued a statement of the case (SOC) on the matter.  Current review reflects that the required SOC was issued in 2011.  The claim continues.  

The Veteran's initial application for compensation and pension was received in September 1983.  At that time, he filed claims for hearing disability, a skin rash, and for aggravation of a hip condition.  There was no medical report of record 
which reflected treatment for, or diagnosis of, a psychiatric condition at the time.  Of record were numerous statements by the Veteran and others of his inservice noise exposure, to include close proximity to a bomb explosion near a bunker he was in.  His mother and fellow servicemen stated in regards to his hearing claim that he sometimes heard the phone ringing when it was not.  See various lay statements dated in 1983.  

The Veteran's specifically filed a claim for PTSD on March 30, 2005; service connection was granted in a December 2005 rating decision, which assigned an effective date of March 30, 2005.  

The Board has reviewed all the communications and treatment records in the file and finds that no document may be reasonably be interpreted to be a formal or informal claim for service connection for PTSD before March 30, 2005.  See Lalonde, 12 Vet. App. at 381-82 (finding no evidence of informal claim); Servello, 3 Vet. App. 196, 199-200 (1992) (identifying submittal of informal claim).  It simply is not reasonable to conclude that the Veteran had psychiatric symptoms/disorder from statements that he heard the phone ringing sometimes when it was not, particularly when he had filed a claim for hearing loss.  

As noted in 38 C.F.R. § 3.400, if a claim is received more than one year after discharge from service, the effective date for disability compensation is the date of receipt of claim, or date entitlement arose, whichever is later.  In this case, the date of receipt of the claim for PTSD was March 30, 2005, which is more than one year after service.  It is noted that his PTSD was diagnosed at least as early as 2005 reflecting that he probably had symptoms prior to that time.  However, based on 38 C.F.R. § 3.400, the correct effective date for service connection for PTSD is March 30, 2005.  


ORDER

New and material evidence having not been submitted, the claim for service connection for a skin disorder, to include as secondary to exposure to Agent Orange is not reopened, and the appeal is denied.  

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened, subject to the further development of this claim in the remand below.  

Entitlement to an effective date earlier than March 30, 2005, for the grant of service connection for PTSD is denied.  


REMAND

The Veteran should be afforded a new VA examination and medical opinion to determine the etiology of his bilateral hearing loss and tinnitus.  

The Veteran contends he suffered in-service acoustic trauma due to exposure to noise, to include guns and bombs.  He is competent to state he had inservice noise, since it is within the realm of lay experience and observation.  See generally Jandreau, supra.  The record also suggests continuity of symptomatology since service.  The Veteran, his wife, and several others, have asserted that he has experienced hearing loss and ringing in the ears ever since being in Vietnam which they are competent to state, since also observable by lay persons.  Id.   

The Board finds the Veteran's assertions of inservice noise exposure to be credible, in light of his documented duties.  His DD Form 214 shows military occupational specialty as an infantryman, and he was awarded numerous awards and medals for his service in the Republic of Vietnam.  This, of course, would place him in potential exposure to artillery fire.  In the absence of any contravening evidence, the Board also finds the Veteran has credibly testified to continuity of hearing loss and tinnitus symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  It is noted that he has also reported post service noise exposure as he worked in law enforcement for 30 plus years.  (See e.g., the VA audiometric examination report from February 2006.)  

The Board acknowledges that a June 2010 VA examiner provided a medical opinion discounting the notion that the Veteran's current bilateral hearing loss and tinnitus are etiologically related to service.  However, the Board finds the opinion is inadequate.  The examiner's negative opinion failed to provide any discussion as to whether the Veteran's preexisting left ear elevated puretone threshold loss at 6000 hertz suggested a propensity to develop hearing loss meeting VA standards after noise exposure; nor did he address the contradictory opinion as provided by the Department of Health examiner regarding the etiology of the Veteran's bilateral hearing loss.  

It appears that the examiner also partially relied on an inaccurate premise that the Veteran did not report hearing problems until long after service.  Indeed, the Veteran has long reported a history of hearing loss and intermittent tinnitus over the years.  Moreover, statements from others reflect that these problems have been ongoing since separation, which has progressively worsened.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA provides an examination in a service connection claim, the examination must be adequate).  

Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds a remand is necessary for a new VA examination and opinion based upon a thorough review of the evidentiary record, and with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c)(4) (2012).  

Accordingly, the case is REMANDED for the following action:  

1.  In this regard, the RO/AMC should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment of his bilateral hearing loss or tinnitus.  After obtaining any necessary authorization or medical releases, the RO/AMC should request and associate with the claims file legible copies of the Veteran's complete treatment reports from all sources identified whose records have not previously been secured.  Regardless of the veteran's response, the RO/AMC should secure all outstanding VA treatment records.  

2.  After completing the requested development in action paragraph #1, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his bilateral hearing loss and tinnitus.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should respond to the following:  

a) As the Veteran's enlistment examination indicated puretone threshold of 55 decibels at 4000 Hertz and 50 decibels at 6000 Hertz in the left ear, which was described as defective hearing,  
is there evidence that his preexisting left ear hearing loss increased in severity or worsened during his active service.

b)  If the Veteran's preexisting left ear hearing loss increased in severity, is there clear and unmistakable evidence (undebatable) that it was not aggravated beyond its normal progression during active service.

c) For the Veteran's right ear hearing loss disability, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

d) Is it at least likely as not that the Veteran's tinnitus had its onset in service or is otherwise etiologically related to his active service?

For purposes of the examination and opinion, the examiner must presume that the Veteran has credibly asserted noise exposure during service in Vietnam and continuity of symptoms of hearing loss and ringing in his ears.  The examiner should also consider that the Veteran has 30 plus years of noise exposure post service.  

Rationale for all requested opinions shall be provided.  The examiner should reconcile any opinions with the STRs and post service treatment records, to include the private opinion offered in 2006 which supports the Veteran's claim for hearing loss, and lay statements and testimony of the Veteran and others.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Then readjudicate the remaining claims in light of any additional evidence.  If these remaining claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


